ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of BARRY N. FRANK of ENGLEWOOD, who was admitted to the bar of this State in 1977;
And BARRY N. FRANK having failed to comply with the Orders of this Court filed January 15, 2014 and February 21, 2014, establishing deadlines for respondent’s submission of documents and information to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that that motion is granted, and BARRY N. FRANK is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that BARRY N. FRANK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BARRY N. FRANK comply with Rule 1:20-20 dealing with suspended attorneys.